Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 31, 2018

                                      No. 04-17-00858-CV

       IN THE ESTATE OF RAYMOND OATMAN WHIPPLE, JR., DECEASED,

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2006-PC-0273
                          Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
       Pending before the court is the appellant’s motion requesting an extension of time to
respond to this court’s order dated January 19, 2018, and appellee’s response in opposition to the
motion. The motion is GRANTED. Appellant must provide the written proof in response to this
court’s order dated January 19, 2018 no later than February 8, 2018. NO FURTHER
EXTENSIONS OF TIME WILL BE GRANTED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court